1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LAQUITTA ANN CAUDEL,                              )   Case No.: 1:19-cv-1255- JLT
                                                       )
12                  Plaintiff,                         )   ORDER DIRECTING PLAINTIFF TO FILE AN
                                                       )   AMENDED MOTION TO PROCEED IN FORMA
13          v.                                         )   PAUPERIS
                                                       )
14   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
15                                                     )
                    Defendant.                         )
16                                                     )

17          Laquitta Ann Caudel seeks to proceed in forma pauperis in this action for judicial review of
18   the administrative decision denying her application for Social Security benefits. (Doc. 2) The Court
19   may authorize the commencement of an action without prepayment of fees “by a person who submits
20   an affidavit that includes a statement of all assets such person . . . possesses [and] that the person is
21   unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). Plaintiff completed an
22   application and affidavit on September 9, 2019. (Doc. 2) However, the information provided is
23   insufficient to determine whether Plaintiff satisfies the requirements of 28 U.S.C. § 1915(a).
24          According to her application, Plaintiff has not been employed since 2014 or 2015, but she
25   receives SSDI in the amount of $1,232 per month. (Doc. 2 at 1-2) In addition, she reports that her
26   husband’s income is SSDI in the amount of $1,700 per month. (Id. at 2) Thus, the montly income for
27   the household totals $2,932. Further, Plaintiff reports that she periodically receives small royalties for
28   mineral rights, which may supplement this income. (Id.) Plaintiff has not provided any information

                                                           1
1    regarding the household expenses—such as mortgage or rent payments, food, or clothing—such that

2    the Court may find this income renders her unable to pay the filing fee.

3           Therefore, Plaintiff is ORDERED to file, within fourteen days of this order, an application

4    that includes additional information regarding the household expenses. Upon receipt of this

5    information, the Court will resume consideration of Plaintiff’s motion to proceed in forma pauperis.

6    Plaintiff is warned that failure to comply with this order may result in denial of her application to

7    proceed in forma pauperis.

8
9    IT IS SO ORDERED.

10      Dated:     September 13, 2019                           /s/ Jennifer L. Thurston
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
